           Case 3:19-cr-00209-JAM Document 21 Filed 08/20/19 Page 1 of 2




                                                             ' DISTRICT COURT
                                       ..............-,....,· CONNECTICUT

                                                         -19- l

ONrt D.                                                   o.3: 19 RJp'/         ""'57"-f
       V.                                              VIOLATION:

KEVIN GENIS                                            18 U.S.C. §§ 922(g)(l) and 924(a)(2)
                                                       (Unlawful Possession of a Firearm by a Felon)


                                          INDICTMENT

       The Grand Jury charges:

                                         COUNT ONE
                          (Unlawful Possession of a Firearm by a Felon)

       1.      On or about May 28, 2019, in the District of Connecticut, the defendant KEVIN

 GENIS, having been, and knowing that he had been, convicted of crimes punishable by

 imprisonment for a term exceeding one year, that is, three counts of Possession with Intent to Sell

Narcotics, in violation of Conn. Gen. Stat§ 21a-277(a), on or about November 18, 2015 in the

 Superior Court of the State of Connecticut, did knowingly possess a firearm in and affecting

 interstate and foreign commerce, that is, a Century Arms, model AK Pistol, 7.62mm pistol, bearing

 serial number AKMP01043, which had been shipped and transported in interstate and foreign

commerce.

       In violation of Title 18, United States Code, Sections 922(g)(l) and 924(a)(2).

                                  FORFEITURE ALLEGATION
                                      (Firearms Offense)

      2.       Upon conviction of the offense alleged in Count One of this Indictment, the defendant

KEVIN GENIS, shall forfeit to the United States, pursuant to Title 18, United States Code, Section

924( d), and Title 28, United States Code, Section 2461 (c), all firearms and ammunition involved in
        Case 3:19-cr-00209-JAM Document 21 Filed 08/20/19 Page 2 of 2




the commission of the offense, including but not limited to the Century Arms, model AK Pistol,

7.62mm pistol, bearing serial number AKMP01043, which was seized on or about May 28, 2019.

       All in accordance with Title 18, United States Code, Section 924( d), Title 28, United States

Code, Section 2461(c) and Rule 32.2(a) of the Federal Rules of Criminal Procedure.




                                                                     /s/




UNITED STATES OF AMERICA



     'AR I C.BOYLE
FIRST ASSISTANT UNI




                                                 2
